TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00694-CV



                                 Anthony Passeur, Appellant

                                                v.

                    Federal Home Loan Mortgage Corporation, Appellee



         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 14-0981-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Anthony Passeur has informed this Court that he no longer wishes

to pursue this appeal and has filed a motion to dismiss it. Appellant’s counsel states that he has

conferred with counsel for appellee Federal Home Loan Mortgage Corporation, which does not

oppose this motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: July 10, 2015